DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 22 February 2022 has been considered and entered. Accordingly, claims 1-6, 8-18, and 20 are pending in this application. Claims 1, 9 and 13 have been amended; claims 7 and 19 are cancelled; and claims 2-6, 8, 10-12, 14-18, and 20 are original.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5-6, 8-9, 11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (Previously applied) (US 2019/0018888 A1), hereinafter Madisetti, in view of Barinov et al. (Previously applied) (US 2018/0025181 A1), hereinafter Barinov, and further in view of ROHLFING et al. (US 2017/0323294 A1) hereinafter ROHLFING. 
As to claim 1, Madisetti discloses a computer-implemented method for recording data, comprising: in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data (Fig. 19, Para. 34, “a method of filtering transactions into different classes and processing the transaction on private or public blockchain networks based on the class of transaction.”. Para. 36, receiving a first plurality of transactions, i.e. receiving data to be recorded, on a first private blockchain network, i.e. a first-type blockchain network); 
transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network (Para. 36, receiving a first plurality of transactions, i.e. the first-type blockchain transaction, on a first private blockchain network, i.e. the first-type blockchain network. Para. 41, The method may further comprise recording the second plurality of transactions to a second block on the first blockchain in the multi-chain network, publishing the first and second plurality of transactions to a first managed topic associated with the multi-chain network on a first messaging server, defining a first published transactions, and transmitting the first published transactions, i.e. transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction, to a first subscriber, defining a first transmitted ; 
recording, by the node in the first-type blockchain network based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block (Para. 36, “The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network”. Para. 169, the consensus mechanism, i.e. consensus algorithm, on the private blockchain network 950 can be chosen such that the transaction can be processed with negligible or near zero fees.”); 
recording, by the node in the first-type blockchain network, the first-type block on a blockchain of the first-type blockchain network (Para. 36, “The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network.”.); 
obtaining, by a node in a second-type blockchain network, the first-type block (Para. 40, The system also includes where the processor is operable to record the first merged block to a single block on a second blockchain network, i.e. a second-type blockchain network. Thus, the second blockchain network obtains the first-type block), wherein the first-type blockchain network and the second-type blockchain network are comprised in a data recording system, and wherein the node in the first-type blockchain network and the node in the second-type blockchain network are managed by a management entity of the data recording system (Fig. 21, Para. 30, a system, i.e. the data recording system, for checkpointing transactions between private and public blockchain networks, i.e. first-type blockchain network and .
Madisetti does not explicitly discloses determining, by the node in the second-type blockchain network, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network; transmitting, by the node in the second-type blockchain network, each second-type blockchain transaction to the second-type blockchain network; recording, by the node in the second-type blockchain network based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block; and recording, by the node in the second-type blockchain network, the second-type block on a blockchain of the second-type blockchain network.
However, in the same field of endeavor, Barinov discloses determining, by the node in the second-type blockchain network, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash; transmitting, by the node in the second-type blockchain network, each second-type blockchain transaction to the second-type blockchain network (Fig. 1, Para. 29, Para. 40, “computing devices associated with the data storage 120 calculate the hash value (i.e., a numeric value of a fixed length that uniquely identifies the file 122) and transmits the hash value of the file 122 to the blockchain network 130. In an alternative aspect, the monitoring API 230 determines when a file is added to data storage 120, calculates the hash value for the file and transmits it directly to the blockchain network 130”. Thus, the computing device such as data recording system obtains files as block and calculates hash for each transaction in the data block and transmits the transactions with hash to the blockchain network such as the second-type blockchain network.); 
recording, by the node in the second-type blockchain network based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block (Para. 29, “the blockchain network 130 can be an existing (public or private) distributed network formed from a plurality of nodes or computers. After each of ; and 
recording, by the node in the second-type blockchain network, the second-type block on a blockchain of the second-type blockchain network (Para. 39, once a data file is stored in data storage 120, a hash value is calculated by and added to the blockchain network 130, and, more particularly, to the next block in the blockchain, i.e. the second-type block on a blockchain. Para. 45, “every time a new file is stored in the data storage 120, a hash value of the file is created and recorded into the blockchain network 130.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madisetti such that the blocks of Madisetti are being processed in a blockchain network such as a second-type blockchain network in the multi-chain network to generate hash of each transaction in the block and transmit those hashes to the blockchain network as suggested by Barinov (Para. 39). One of the ordinary skills in the art would have motivated to make this modification in order to continue process transactions while the changes are being applied as described by Medisetti (Para. 25) as well as detect any changes to existing files as suggested by Barinov (Para. 41).
generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network.
However, in the same field of endeavor, ROHLFING discloses generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network (Fig. 1-2; 4, Para. 65, “the payment guarantee data stored in the third data element included in the received transaction message may include at least a blockchain network identifier and (i) a public key or (ii) a destination address, the record of payment guarantee may be a blockchain transaction for payment of the transaction amount stored in the second data element included in the received transaction message to (i) the destination address or (ii) a destination address associated with the public key, and the computing system may be a node in a blockchain network (e.g., the blockchain network 114) corresponding to the blockchain network identifier. The method 400 may also include generating, by the generation module of the processing server, a hash value by applying one or more hashing algorithms to the generated record of payment guarantee”. Para. 56, “the generation module 212 of the issuer processing server 102 may generate a hash for the blockchain transaction by applying the blockchain transaction to one or more suitable hashing algorithms.”. Thus, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network since .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ROHLFING into the combined method of Madisetti and Barinov such that the network identifier of ROHLFING for each blockchain network can be used in the environment of Madisetti to identify the target blockchain network as suggested by ROHLFING (Para. 65). One of the ordinary skills in the art would have motivated to make this modification in order to retrieve the blockchain from the blockchain network using the network identifier of ROHLFING and identifying the posted blockchain transaction for the transfer of the transaction amount to the destination address associated with the acquirer processing server as suggested by ROHLFING (Para. 58).


a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Para. 36): in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data (Fig. 19, Para. 34, “a method of filtering transactions into different classes and processing the transaction on private or public blockchain networks based on the class of transaction.”. Para. 36, receiving a first plurality of transactions, i.e. receiving data to be recorded, on a first private blockchain network, i.e. a first-type blockchain network); 
transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network (Para. 36, receiving a first plurality of transactions, i.e. the first-type blockchain transaction, on a first private blockchain network, i.e. the first-type blockchain network. Para. 41, The method may further comprise recording the second plurality of transactions to a second block on the first blockchain in the multi-chain network, publishing the first and second plurality of transactions to a first managed topic associated with the multi-chain network on a first messaging server, defining a first published transactions, and transmitting the first published transactions, i.e. transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction, to a first subscriber, defining a first transmitted transaction. Thus, the first plurality of transactions are being transmitted to the first-type blockchain network.); 

recording, by the node in the first-type blockchain network based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block (Para. 36, “The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network”. Para. 169, the consensus mechanism, i.e. consensus algorithm, on the private blockchain network 950 can be chosen such that the transaction can be processed with negligible or near zero fees.”); 
recording, by the node in the first-type blockchain network, the first-type block on a blockchain of the first-type blockchain network (Para. 36, “The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network.”.); 
obtaining, by a node in a second-type blockchain network, the first-type block (Para. 40, The system also includes where the processor is operable to record the first merged block to a single block on a second blockchain network, i.e. a second-type blockchain network. Thus, the second blockchain network obtains the first-type block), wherein the first-type blockchain network and the second-type blockchain network are comprised in a data recording system, and wherein the node in the first-type blockchain network and the node in the second-type blockchain network are managed by a management entity of the data recording system (Fig. 21, Para. 30, a system, i.e. the data recording system, for checkpointing transactions between private and public blockchain networks, i.e. first-type blockchain network and second-type blockchain network. Para. 41, “Receipt of the first transmitted transaction by the first subscriber may initiate the generation of a first merged block comprising the . 
Madisetti does not explicitly discloses determining, by the node in the second-type blockchain network, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network; transmitting, by the node in the second-type blockchain network, each second-type blockchain transaction to the second-type blockchain network; recording, by the node in the second-type blockchain network based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block; and recording the second-type block on a blockchain of the second-type blockchain network.
determining, by the node in the second-type blockchain network, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash; transmitting, by the node in the second-type blockchain network, each second-type blockchain transaction to the second-type blockchain network (Fig. 1, Para. 29, Para. 40, “computing devices associated with the data storage 120 calculate the hash value (i.e., a numeric value of a fixed length that uniquely identifies the file 122) and transmits the hash value of the file 122 to the blockchain network 130. In an alternative aspect, the monitoring API 230 determines when a file is added to data storage 120, calculates the hash value for the file and transmits it directly to the blockchain network 130”. Thus, the computing device such as data recording system obtains files as block and calculates hash for each transaction in the data block and transmits the transactions with hash to the blockchain network such as the second-type blockchain network.); 
recording, by the node in the second-type blockchain network based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block (Para. 29, “the blockchain network 130 can be an existing (public or private) distributed network formed from a plurality of nodes or computers. After each of the data storage 120 and the transaction log 140 create and transmit hash values of data (discussed in detail below) and transmit such data (and related data) to the blockchain network 130, the transaction in the blockchain records blocks and confirm ; and 
recording the second-type block on a blockchain of the second-type blockchain network (Para. 39, once a data file is stored in data storage 120, a hash value is calculated by and added to the blockchain network 130, and, more particularly, to the next block in the blockchain, i.e. the second-type block on a blockchain. Para. 45, “every time a new file is stored in the data storage 120, a hash value of the file is created and recorded into the blockchain network 130.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madisetti such that the blocks of Madisetti are being processed in a blockchain network such as a second-type blockchain network in the multi-chain network to generate hash of each transaction in the block and transmit those hashes to the blockchain network as suggested by Barinov (Para. 39). One of the ordinary skill in the art would have motivated to make this modification in order to continue process transactions while the changes are being applied as described by Medisetti (Para. 25) as well as detect any changes to existing files as suggested by Barinov (Para. 41).
Madisetti and Barinov do not explicitly discloses generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network.
generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network (Fig. 1-2; 4, Para. 65, “the payment guarantee data stored in the third data element included in the received transaction message may include at least a blockchain network identifier and (i) a public key or (ii) a destination address, the record of payment guarantee may be a blockchain transaction for payment of the transaction amount stored in the second data element included in the received transaction message to (i) the destination address or (ii) a destination address associated with the public key, and the computing system may be a node in a blockchain network (e.g., the blockchain network 114) corresponding to the blockchain network identifier. The method 400 may also include generating, by the generation module of the processing server, a hash value by applying one or more hashing algorithms to the generated record of payment guarantee”. Para. 56, “the generation module 212 of the issuer processing server 102 may generate a hash for the blockchain transaction by applying the blockchain transaction to one or more suitable hashing algorithms.”. Thus, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network since network identifier for each blockchain used to identify the blockchain network 114 shown in Fig. 1.).




a computer-implemented system, comprising: a first-type blockchain network; a second-type blockchain network; a management entity; and one or more computer memory devices interoperably coupled with one or more computers in the first-type blockchain network and the second-type blockchain network, the one or more computer memory devices having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Para. 36): in response to receiving data to be recorded, generating, by a node in the first-type blockchain network, a first-type blockchain transaction comprising the data (Fig. 19, Para. 34, “a method of filtering transactions into different classes and processing the transaction on private or public blockchain networks based on the class of transaction.”. Para. 36, receiving a first plurality of transactions, i.e. receiving data to be recorded, on a first private blockchain network, i.e. a first-type blockchain network); 
transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network (Para. 36, receiving a first plurality of transactions, i.e. the first-type blockchain transaction, on a first private blockchain network, i.e. the first-type blockchain network. Para. 41, The method may further comprise recording the second plurality of transactions to a second block on the first blockchain in the multi-chain network, publishing the first and second plurality of transactions to a first managed topic associated with the multi-chain network on a first messaging server, defining a first published transactions, and transmitting the first published transactions, i.e. transmitting, by the node in the first-type blockchain network, ; 
recording, by the node in the first-type blockchain network based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block (Para. 36, “The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network”. Para. 169, the consensus mechanism, i.e. consensus algorithm, on the private blockchain network 950 can be chosen such that the transaction can be processed with negligible or near zero fees.”); 
recording, by the node in the first-type blockchain network, the first-type block on a blockchain of the first-type blockchain network (Para. 36, “The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network.”.); 
obtaining, by a node in the second-type blockchain network, the first-type block (Para. 40, The system also includes where the processor is operable to record the first merged block to a single block on a second blockchain network, i.e. a second-type blockchain network. Thus, the second blockchain network obtains the first-type block), wherein the node in the first-type blockchain network and the node in the second-type blockchain network are managed by the management entity (Fig. 21, Para. 30, a system, i.e. the data recording system, for checkpointing transactions between private and public blockchain networks, i.e. first-type blockchain network and second-type blockchain network. Para. 41, “Receipt of the first transmitted transaction . 
Madisetti does not explicitly discloses determining, by the node in the second-type blockchain network, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network; transmitting, by the node in the second-type blockchain network, each second-type blockchain transaction to the second-type blockchain network; recording, by the node in the second-type blockchain network based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block; and recording the second-type block on a blockchain of the second-type blockchain network.
However, in the same field of endeavor, Barinov discloses determining, by the node in the second-type blockchain network, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash; transmitting, by the node in the second-type blockchain network, each second-type blockchain transaction to the second-type blockchain network (Fig. 1, Para. 29, Para. 40, “computing devices associated with the data storage 120 calculate the hash value (i.e., a numeric value of a fixed length that uniquely identifies the file 122) and transmits the hash value of the file 122 to the blockchain network 130. In an alternative aspect, the monitoring API 230 determines when a file is added to data storage 120, calculates the hash value for the file and transmits it directly to the blockchain network 130”. Thus, the computing device such as data recording system obtains files as block and calculates hash for each transaction in the data block and transmits the transactions with hash to the blockchain network such as the second-type blockchain network.); 
recording, by the node in the second-type blockchain network based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block (Para. 29, “the blockchain network 130 can be an existing (public or private) distributed network formed from a plurality of nodes or computers. After each of the data storage 120 and the transaction log 140 create and transmit hash values of ; and 
recording the second-type block on a blockchain of the second-type blockchain network (Para. 39, once a data file is stored in data storage 120, a hash value is calculated by and added to the blockchain network 130, and, more particularly, to the next block in the blockchain, i.e. the second-type block on a blockchain. Para. 45, “every time a new file is stored in the data storage 120, a hash value of the file is created and recorded into the blockchain network 130.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madisetti such that the blocks of Madisetti are being processed in a blockchain network such as a second-type blockchain network in the multi-chain network to generate hash of each transaction in the block and transmit those hashes to the blockchain network as suggested by Barinov (Para. 39). One of the ordinary skill in the art would have motivated to make this modification in order to continue process transactions while the changes are being applied as described by Medisetti (Para. 25) as well as detect any changes to existing files as suggested by Barinov (Para. 41).

generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network.
However, in the same field of endeavor, ROHLFING discloses generating, by the node in the second-type blockchain network for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network (Fig. 1-2; 4, Para. 65, “the payment guarantee data stored in the third data element included in the received transaction message may include at least a blockchain network identifier and (i) a public key or (ii) a destination address, the record of payment guarantee may be a blockchain transaction for payment of the transaction amount stored in the second data element included in the received transaction message to (i) the destination address or (ii) a destination address associated with the public key, and the computing system may be a node in a blockchain network (e.g., the blockchain network 114) corresponding to the blockchain network identifier. The method 400 may also include generating, by the generation module of the processing server, a hash value by applying one or more hashing algorithms to the generated record of payment guarantee”. Para. 56, “the generation module 212 of the issuer processing server 102 may generate a hash for the blockchain transaction by applying the blockchain transaction to one or more suitable hashing algorithms.”. Thus, a second-type blockchain transaction comprising the transaction hash and a network identifier of the first-type blockchain network since .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ROHLFING into the combined method of Madisetti and Barinov such that the network identifier of ROHLFING for each blockchain network can be used in the environment of Madisetti to identify the target blockchain network as suggested by ROHLFING (Para. 65). One of the ordinary skills in the art would have motivated to make this modification in order to retrieve the blockchain from the blockchain network using the network identifier of ROHLFING and identifying the posted blockchain transaction for the transfer of the transaction amount to the destination address associated with the acquirer processing server as suggested by ROHLFING (Para. 58).


wherein the data recording system further comprises at least one third-type blockchain network, and wherein the method further comprises: in response to receiving data to be recorded, generating, by a node in the third-type blockchain network, a third-type blockchain transaction comprising the data (Para. 37, The method may also include recording the third merged block to a third blockchain network, i.e. a third-type blockchain network. Fig. 19, Para. 34, “a method of filtering transactions into different classes and processing the transaction on private or public blockchain networks based on the class of transaction”.); 
transmitting the third-type blockchain transaction to the third-type blockchain network; recording, by the node in the third-type blockchain network based on the consensus algorithm, one or more third-type blockchain transactions into a third-type block; recording, by the node in the third-type blockchain network, the third-type block on a blockchain of the third-type blockchain network (Para. 46, “the method may further comprise receiving a third plurality of transactions, recording the third plurality of transactions to a first block on a third blockchain in the multi-chain network”); 
Madisetti and ROHLFING do not explicitly discloses determining, by the node in the third-type blockchain network, a transaction hash of each of the one or more third-type blockchain transactions in the third-type block; sending, by the node in the third-type blockchain network, the transaction hash of each of the one or more third-type blockchain transactions to a target node in the second-type blockchain network; generating, by the target node for each transaction hash, a second-type blockchain transaction comprising the transaction hash; transmitting, by the target node, the second-type blockchain transaction corresponding to each transaction hash to the second-type blockchain network.
However, Barinov discloses determining, by the node in the third-type blockchain network, a transaction hash of each of the one or more third-type blockchain transactions in the third-type block (Fig. 1, Para. 29, Para. 40, “computing devices associated with the data storage 120 calculate the hash value (i.e., a numeric value of a fixed length that uniquely identifies the file 122) and transmits the hash value of the file 122 to the blockchain network 130. In an alternative aspect, the monitoring API 230 determines when a file is added to data storage 120, calculates the hash value for the file and transmits it directly to the blockchain network 130”. Thus, the computing device such as data recording system obtains files as block and calculates hash for each transaction in the data block and transmits the transactions from hashes to the blockchain network.); 
sending, by the node in the third-type blockchain network, the transaction hash of each of the one or more third-type blockchain transactions to a target node in the second-type blockchain network (Para. 39, “once a data file is stored in data storage 120, a hash value is calculated by and added to the blockchain network 130, and, more particularly, to the next block in the blockchain”. Thus, the hash is then sent to a target node in the blockchain network such as the second-type blockchian network); 
generating, by the target node for each transaction hash, a second-type blockchain transaction comprising the transaction hash (Para. 45, “every time a new file is stored in the data storage 120, a hash value of the file is created and recorded into the blockchain network 130.”. Thus, the transaction is then generated from hash comprising the transaction hash.); and 
transmitting, by the target node, the second-type blockchain transaction corresponding to each transaction hash to the second-type blockchain network (Fig. 1, Para. 29, Para. 40, “computing devices associated with the data storage 120 calculate the hash value (i.e., a numeric value of a fixed length that uniquely identifies the file 122) and transmits the hash value of the file 122 to the blockchain network 130. In an alternative aspect, the monitoring API 230 determines when a file is added to data storage 120, calculates the hash value for the file and transmits it directly to the blockchain network 130”. Thus, the computing device such as data recording system obtains files as block and calculates hash for each transaction in the data block and transmits the transactions with hash to the blockchain network such as the second-type blockchain network.).


 discloses wherein generating the second-type blockchain transaction comprises: generating, for each transaction hash, a second-type blockchain transaction comprising the transaction hash and a network identifier of the third-type blockchain network (Fig. 1-2; 4, Para. 65, “the payment guarantee data stored in the third data element included in the received transaction message may include at least a blockchain network identifier and (i) a public key or (ii) a destination address, the record of payment guarantee may be a blockchain transaction for payment of the transaction amount stored in the second data element included in the received transaction message to (i) the destination address or (ii) a destination address associated with the public key, and the computing system may be a node in a blockchain network (e.g., the blockchain network 114) corresponding to the blockchain network identifier. The method 400 may also include generating, by the generation module of the processing server, a hash value by applying one or more hashing algorithms to the generated record of payment guarantee”. Para. 56, “the generation module 212 of the issuer processing server 102 may generate a hash for the blockchain transaction by applying the blockchain transaction to one or more suitable hashing algorithms.”. Thus, a second-type blockchain transaction comprising the transaction hash and a network identifier of the third-type blockchain network since network identifier for each blockchain used to identify the blockchain network 114 shown in Fig. 1.).

wherein the method further comprising: generating, by a node in the second-type blockchain network, a second-type blockchain transaction comprising the data to be recorded; and transmitting, by the node in the second-type blockchain network, the second-type blockchain transaction to the second-type blockchain network (Fig. 1, Para. 29, Para. 40, “computing devices associated with the data storage 120 calculate the hash value (i.e., a numeric value of a fixed length that uniquely identifies the file 122) and transmits the hash value of the file 122 to the blockchain network 130. In an alternative aspect, the monitoring API 230 determines when a file is added to data storage 120, calculates the hash value for the file and transmits it directly to the blockchain network 130”. Thus, the computing device such as data recording system obtains files as block and calculates hash for each transaction in the data block and transmits the transactions with hash to the blockchain network such as the second-type blockchain network.).


herein each node in the second-type blockchain network is managed by the management entity of the data recording system (Fig. 21, Para. 30, a system, i.e. the data recording system, for checkpointing transactions between private and public blockchain networks, i.e. first-type blockchain network and second-type blockchain network. Para. 41, “Receipt of the first transmitted transaction by the first subscriber may initiate the generation of a first merged block comprising the first published transactions and recording of the first merged block to a second blockchain on the multi-chain network.”. Para. 143, “the Ethereum blockchain platform can be used to create multiple blockchain networks or deployments, where each network may have a different level of decentralization, scalability and security based on the business or application requirements.”. Para. 217, “In the multi-chain network, the centralized and partially-centralized blockchains may be executed on a computerized device, such as a server, comprising a processor, a memory operably coupled to the processor”. Para. 218, “FIG. 36 an illustration of different transaction types which are routed through the bulletin board publish-subscribe framework. The Bulletin Board can accept blockchain transactions”. Thus, the bulletin board of the system acts as a management entity of the data recording system between multi-chain network such as first-type blockchain network and second-type blockchain network).



s 2, 4, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, Barinov and ROHLFING as applied above and further in view of GILBERT el al. (Previously applied) (CN 111433803 A), hereinafter GILBERT.
As to claims 2, 10 and 14, the claims are rejected for the same reasons as claims 1, 9 and 13 above. Madisetti, Barinov and ROHLFING do not explicitly disclose wherein the one or more first- type blockchain transactions correspond to the one or more second-type blockchain transactions, the transmitting, by the node in the second-type blockchain network, each second- type blockchain transaction to the second-type blockchain network comprises: transmitting each of the one or more second-type blockchain transactions corresponding to each of the one or more first-type blockchain transactions based on an order of the one or more first-type blockchain transactions recorded in a first-type recording block. 
However in the same field of endeavor, GILBERT discloses wherein the one or more first- type blockchain transactions correspond to the one or more second-type blockchain transactions, the transmitting, by the node in the second-type blockchain network, each second- type blockchain transaction to the second-type blockchain network comprises: transmitting each of the one or more second-type blockchain transactions corresponding to each of the one or more first-type blockchain transactions based on an order of the one or more first-type blockchain transactions recorded in a first-type recording block (Page 3, line 13-15, “storing the record of the plurality of transactions in the data store comprises: whenever a transaction is identified in the new block, a record of the identified transaction is stored in the data store, wherein the relative order of the plurality of .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of GILBERT into the combined method of Madisetti, Barinov and ROHLFING such that the sequence of transactions of Madisetti are being maintained after transmitting the blocks to the second-type blockchain as disclosed by GILBERT (Page 3, line 13-15). One of the ordinary skills in the art would have motivated to make this modification in order to secure the network against attackers as described by Madisetti (Para. 109) as well as improves the security and stability of systems utilizing one or more blockchains as suggested by GILBERT (Page 3, line 3-4).


wherein sending the transaction hash of each of the one or more third-type blockchain transactions to the target node in the second-type blockchain network comprises sending the transaction hash of each of the one or more third-type blockchain transactions to the target node in the second-type blockchain network based on an order of the one or more third-type blockchain transactions in a third-type recording block; and wherein transmitting the second-type blockchain transaction corresponding to each transaction hash to the second-type blockchain network comprises transmitting each of the one or more second-type blockchain transactions corresponding to the transaction hash of each of the one or more second-type blockchain transactions based on an order that the corresponding transaction hash is received
However in the same field of endeavor, GILBERT discloses wherein sending the transaction hash of each of the one or more third-type blockchain transactions to the target node in the second-type blockchain network comprises sending the transaction hash of each of the one or more third-type blockchain transactions to the target node in the second-type blockchain network based on an order of the one or more third-type blockchain transactions in a third-type recording block; and wherein transmitting the second-type blockchain transaction corresponding to each transaction hash to the second-type blockchain network comprises transmitting each of the one or more second-type blockchain transactions corresponding to the transaction hash of each of the one or more second-type blockchain transactions based on an order that the corresponding transaction hash is received (Page 3, line 13-15, “storing the record of the plurality of transactions in the data store comprises: whenever a transaction is identified in the new block, a record of the identified transaction is stored in the data store, wherein the relative order of the plurality of transactions is the relative order in which each transaction of the plurality of transactions was identified”. Thus, each of the blockchain transactions in the multi-chain network are being transmitted based on an order that the corresponding transaction hash is received).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of GILBERT into the combined method of Madisetti, Barinov and ROHLFING such that the sequence of transactions of Madisetti are being maintained after transmitting the blocks to the second-type blockchain as disclosed by GILBERT (Page 3, line 13-15). One of the ordinary skills in the art would have motivated to make this modification in order to secure the network against attackers as described by Madisetti (Para. 109) as well as improves the security and stability of systems utilizing one or more blockchains as suggested by GILBERT (Page 3, line 3-4).



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.B./Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167